Mr. JUSTICE MILLS, dissenting: Mr. Justice Blackmun has remarked that “It is much easier to write a biting dissent than a constructive majority opinion.” Such is certainly not my purpose here. I dissent merely because I view my brothers wrong in their conclusion and hope that I am able to articulate my thoughts with sufficient clarity. Those reasons are primarily grounded in pragmatic considerations and a sense of fair play. There is no question whatever that a defendant under our system of justice has the constitutional right to a speedy trial. But he must demand it — ask for it. And when he does, how is the State to know that he has exercised this right? Ours is still an adversary system with counsel on both sides of the table. In every other aspect of our practice, civil or criminal (by constitution, statute, rule and custom), where demand, request, supplication, petition, appeal, solicitation, entreaty, or prayer is involved, NOTICE is required before knowledge of such relief sought is imputed. That notice may indeed take different forms — formal or informal — but at least it should be actual notice of some sort. A copy of the speedy trial demand was served directly on the State in Uryasz; a motion on the record and communicated to the State is adequate under Rockett; and an oral demand on the record, coupled with a docket entry, sufficed in Snyder. But to hold that the mere filing of a written motion — with no notice of any kind conveyed to the adversary — goes much too far for me. This would place an impossible burden on the State, particularly in busy, high-volume jurisdictions where different judges and prosecutors handle different stages of cases and criminal prosecutions. Can we imagine the chaos and havoc in the Circuit Court of Cook County if the majority’s view prevails? In 1977 alone, 11,785 felony and 276,903 misdemeanor cases were processed through the criminal court in that jurisdiction. To place a burden upon the State to dig through and comb every case and docket to see if a demand for speedy trial has been filed (but not served on the prosecution) is both absurd and completely counterproductive to constitutionally mandated expeditious administration of justice. The rule my colleagues here impose violates my notion of fair play and the public’s right to have criminal prosecution resolved on the merits and not by the playing of procedural games. Can we sanction the filing of a motion, say nothing about it to the State, then retire to the weeds, wait for the time to toll and finally leap forward to claim the fruits of surreptitious practice? Not I. If it is reasonable to require a demand by the defendant to trigger his constitutional right to a speedy trial, then it is — by the same token— equally reasonable to require notice of that demand upon the State. It is both illogical and frightening to me to place upon the prosecution the horrendous requirement to paw through court files and minutely examine every docket sheet. Particularly since there is no uniformity throughout the State on the keeping of dockets, what they recite, who prepares them, their state of currency, etc. An impossible task, an untenable burden. And all when the defendant is free on bond! I agree with our sister court in Hamilton’s resolution of this issue that entry of the demand on the docket sheet and in the common law record is not sufficient notice that satisfies defendant’s obligation under section 103 — 5(b). The statutory right to a speedy trial was not intended to aid a defendant in avoiding charges; rather, the statute is a means by which a defendant may insure that he is granted a speedy trial. Neither serving a copy of the demand on the State, nor making a motion in court in the presence of the State’s Attorney, is burdensome in our adversary practice. It is merely logical procedure and fair play.